UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY LEE ALLRED,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (2:94-cr-00175-WO-1; 1:08-cv-00056-WO-DPD)


Submitted:   February 25, 2010              Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Lee Allred, Appellant Pro Se.    Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jimmy Lee Allred seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.     The order is not appealable unless a circuit justice or

judge     issues      a    certificate            of    appealability.                 28    U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent      “a   substantial            showing        of    the       denial       of     a

constitutional        right.”           28    U.S.C.          § 2253(c)(2)        (2006).            A

prisoner        satisfies        this        standard          by     demonstrating              that

reasonable       jurists     would       find          that    any    assessment            of     the

constitutional        claims     by     the       district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Allred has

not made the requisite showing.                        Accordingly, we deny Allred’s

motion     for    a   certificate            of    appealability        and       dismiss          the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented       in       the    materials

before    the    court     and    argument            would    not    aid    the       decisional

process.

                                                                                        DISMISSED

                                                  2